 Case 2:18-cv-02317-CAS-SS Document 55 Filed 10/26/18 Page 1 of 2 Page ID #:262



1    K&L GATES LLP
     10100 Santa Monica Blvd., 8th Floor
2    Los Angeles, CA 90067
     Telephone: (310) 552-5000
3    Facsimile: (310) 552-5001
     Kevin S. Asfour (SBN 228993)
4    kevin.asfour@klgates.com
5    State Street Financial Center
     1 Lincoln Street
6    Boston, MA 02111
     Telephone: (617) 261-3100
7    Facsimile: (617) 261-3175
     John J. Cotter (pro hac vice)
8    john.cotter@klgates.com
     Eric W. Lee (pro hac vice)
9    eric.lee@klgates.com
10   Attorneys for Defendant AMVAC Chemical
     Corporation
11
12                          UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14   LARRY L. WALKER,                       Case No.: 2:18-CV-02317-CAS-SS
15                      Plaintiff,
16   v.                                     NOTICE OF SETTLEMENT
17   AMVAC CHEMICAL CORPORATION,
18                      Defendants.
19
20
21
22
23
24
25
26
27
28

                                           1
                                 NOTICE OF SETTLEMENT
 Case 2:18-cv-02317-CAS-SS Document 55 Filed 10/26/18 Page 2 of 2 Page ID #:263



1            TO THE HONORABLE COURT:
2            Please take notice that Plaintiff and Defendant have reached a settlement
3    resolving this action. The parties are now finalizing and executing their formal written
4    agreement, and anticipate concluding the process and dismissing the case within 14
5    days.
6
7    Dated: October 26, 2018              By: /s/ John J. Cotter
8                                              John J. Cotter
                                              Attorneys for Defendant/CounterPlaintiff
9                                             AMVAC CHEMICAL CORPORATION
10
11
12   Dated: October 26, 2018              By: /s/ Elizabeth Yang
                                              Elizabeth Yang
13
                                              Attorneys for Plaintiff/CounterDefendant
14                                            LARRY L. WALKER
15
16
17
18           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed,
19   and on whose behalf this filing is being submitted, concur in this filing’s content and
20   have authorized the filing.
21
     DATED: October 26, 2018                  K&L Gates LLP
22
23
                                           By: /s/ John J. Cotter
24                                             John J. Cotter
25                                             Attorneys for Defendant/CounterPlaintiff
                                               AMVAC Chemical Corporation
26
27
28

                                             2
                                   NOTICE OF SETTLEMENT
